DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 27-28, 30, 32, 34-36, 39-40, 42-45, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson (US 6086364) in view of Brader (US 3593421) in view of Andreiko et al (US 5431562).
Regarding claims 22, 42 and 43, Brunson discloses an orthodontic appliance (see Figs. 5a-c and 10-11), configured to be disposed on a lingual side of the teeth (e.g. bracket of Brunson is configured to be placed on lingual surface if so desired; no structural features are recited or implied that are necessary to allow for lingual placement) comprising: an arch form (Figs. 5a-c) having a configuration that fits within a human mouth (implicitly for use) and configured to follow a dental arch segment (e.g. when placed), the archform comprising multiple bracket connectors (64) comprising a loop, each of the connectors comprising a distal portion (e.g. one arm of two arm loop), a mesial portion (e.g. opposite arm of two arm loop), and an occlusal portion joining the distal and mesial portion (e.g. where arms of loop meet; comprising an occlusal facing surface as shown in Figs. 5a-c); wherein the distal, mesial and occlusal portion cooperate to define at least a portion of an opening through the bracket connector (see indentations 68); multiple interproximal loops (e.g. omega loops shown in Fig. 5a, next to each instance of 64/64b), each interproximal loop of the multiple disposed between adjacent bracket connectors of the multiple bracket connectors (see Fig. 5a), wherein each loop comprises a first portion and a second portion, the first portion extending gingivally and not occlusally from the longitudinal axis of the wire/from one bracket connector to the second portion (e.g. one leg of loop), the second portion extending occlusally and not gingivally from the first portion to the longitudinal axis of the wire (e.g. the second leg of loop extending back to wire axis), such that each interproximal loop is open in an occlusal direction (see Fig. 5a); and multiple orthodontic brackets (see Figs. 10-11) each having a deflectable member (140) comprising a first end (connected end) coupled to a base (44/24) of the bracket and a second end (e.g. free end) that is configured to move in a first direction to receive one of the connectors (e.g. move out of bracket) and to move in a second opposite direction to be placed in the opening of the one of the bracket connectors (e.g. into indentation 68) to secure the connectors to the bracket (e.g. moves inward), such that the bracket connectors couples forces with the bracket in three dimensions and is unable to slide with respect to the bracket (see shape mating, snap locked arrangement of bracket and connector as illustrated in Figs. 5a-c and 10-11; see also col 7, lines 12-32).  Brunson, however, does not explicitly teach wherein the archform comprises a default position that is based on an expected alignment of the teeth created from a virtual set up of the teeth from images thereof, and configured to move the teeth to the expected alignment, or wherein the multiple interproximal loops correspond to an interdental space, with the first portion extending from the one bracket connector to the second portion to the second bracket connector, and wherein the bracket connectors correspond to each and every tooth of a dental arch segment as required.  
Brader, however, teaches an orthodontic appliance comprising orthodontic brackets (54), and an archwire having multiple bracket connectors (50) and interproximal loops (48), wherein the brackets and multiple bracket connectors correspond to every tooth of the dental segment treated (see Figs. 3-4, and col 1, lines 41-69 and col 4, lines 23-59), and the interproximal loops corresponding to an interdental space between adjacent teeth (see Figs); wherein the interproximal loops comprise a first portion (e.g. mesial half of loop) extending from one bracket connector of the adjacent connectors to a second portion (e.g. distal half of loop), and the second portion extending occlusally and not gingivally from the first portion to the other bracket connector (e.g. interproximal loops located between each bracket connector; see Figs. 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Brunson to include Brader’s multiple brackets and bracket connectors for all teeth being rated, and multiple interproximal loops corresponding to interdental spaces and between adjacent brackets, as such modification would aid in applying forces in three dimensions across the entire arch and all teeth being treated (see Brader, abstract; as opposed to a single location), thereby improving treatment speed and efficiency, and would merely involve a duplication of known parts of the device (e.g. brackets, bracket connectors and interproximal loops), which has been held to be within the skill of the ordinary artisan (see MPEP 2144).  It is noted that should the device of Brunson be modified with the teachings of Brader, as combined above, the resultant device would comprise multiples of Brunson’s brackets, bracket connectors and interproximal loops, corresponding to each tooth being treated and interdental spaces therebetween, with the interproximal loops having the claimed shape with first and second portions as explained above in regards to Brunson, and extending from the a first bracket connector to an adjacent bracket connector, meeting the limitations of the claims.  
Andreiko, however, teaches a custom designed archwire comprising a default position based on an expected alignment of the teeth, created from a virtual set up of the teeth from images thereof, and configured to move the teeth toward the expected alignment (see col 12, line 65 through col 15, line 35).  Therefore, it would have been obvious to modify the customizable device of Brunson/Brader, as combined above, to include Andreiko’s image based customization as such modification would improve efficiency and accuracy of treatment planning and custom appliance forming.  It is noted that should the device of Brunson/Brader, as combined above, be modified with Andreiko’s image based customization, at least some of the bracket connectors in the default position of the modified Brunson/Brader/Andreiko device reflect a facial/lingual inclination of the patient’s teeth in the expected alignment (e.g. a particular facial/lingual inclination of a particular tooth, at least to some degree; vertical also considered a facial/lingual inclination of 0 degrees).
  Brunson/Brader/Andreiko, as combined above additionally discloses wherein each bracket connector of the multiple is a male loop which is an integral portion of the archform (see Brunson Figs. 5a-c; per claims 23-24); wherein one interproximal loop of the multiple is disposed between each neighboring set of bracket connectors of the multiple (see Brader, citations above; in embodiment where all teeth being treated have loops between them; per claim 27); wherein the archform comprises a straight interproximal segment disposed between other adjacent bracket connectors (see Brader, citations above, in embodiment where not all teeth being treated have loops between them; per claim 28); wherein the archform is a single continuous wire (see Brunson, Figs. 5a-c; per claim 30); wherein the bracket connectors are oriented so as to allow the archform to be inserted into the brackets from a gingival direction to an occlusal direction (capable of being used as such dependent on the orientation of the bracket, which is capable of being positioned as desired; per claim 32); wherein each of the brackets are configured to allow one of the connectors to be locked into the bracket with a snapping action (see Brunson, citations above; per claim 34); wherein each of the brackets are configured to allow one of the connectors to be unlocked from the bracket by a manual unlocking action that allows the one of the bracket connectors to disengage from the bracket (see Brunson, citations above; per claim 35); wherein an orthodontic force for moving the teeth is provided by the archform being elastically deflected when the connectors are coupled to the brackets (capable of being used as such, implicitly by virtue of the steel wire and orthodontic treatment of teeth; see Brunson, col 8, lines 20-24; per claim 36); wherein each of the multiple interproximal loops curve away from and back to a longitudinal axis of the archform without extending on an occlusal side of the longitudinal axis (e.g. omega loops; see Figs. 5a-c; per claim 39); wherein each of the multiple interproximal loops (omega loops) define a gap along the longitudinal axis providing access into each of the interproximal loops from an occlusal direction (capable of being used as such; see Figs. 5a-c; per claim 40); wherein a longitudinal dimension of each of the distal portion and the mesial portion extends in a gingival occlusal direction (see Brunson, Figs. 5a-c; per claim 50); wherein each of the brackets comprise a slot between a mesial and distal side (e.g. where connector is inserted), the slot configured to receive the bracket connector (see Brunson, citations and Figs. above; per claim 44); wherein each of the brackets comprise a mesial slot and a distal slot extending from the slot (e.g. interpreted as mesial and distal most sections of the slot at the occlusal most end), wherein each of the connectors comprise a mesial leg and distal leg (e.g. where mesial and distal portions turn to horizontal/the longitudinal axis), the mesial and distal leg configured to be received in the mesial and distal slots (e.g. at least to some degree; the Examiner interprets the mesial and distal legs to be the occlusal most portions of the mesial and distal portion, received in respective mesial and distal slot portions of the slot, see Brunson, citations above and Figs. 5a-c; per claim 45); wherein the first end of the deflectable member is coupled to an occlusal side of the bracket and the second end is configured to be disposed over a gingival side of the bracket (see Figs. 10-11, occlusal/gingival sides interpreted as above and below a line through 140; per claim 47); wherein the delectable member is configured to pivot about the first end (see Figs. 10-11 and citations above, Brunson; per claim 48); and wherein the appliance is configured to be disposed on a lingual side of the teeth (see explanation above; per claim 49).  
Claims 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson in view of Brader in view of Andreiko, as combined above, further in view of Griffith et al (US 2008/0248439 A1)
Regarding the above claims, Brunson/Brader/Andreiko does not teach wherein the wire is formed of a shape memory alloy as required.  
Griffith, however, teaches an orthodontic archwire comprises a shape memory alloy (see [0030] and [0098]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Brunson/Brader/Andreiko to include Griffith’s use of shape memory alloy, as such modification would provide improved alignment control and treatment efficiency and accuracy.  It is noted that should the device of Brunson/Brader/Andreiko be modified with Griffith’s material, as combined above, the multiple interproximal loops (omega loops of Brunson) would be configured to apply forces to move the teeth by being elastically deflected from the default position when the connectors are coupled to the brackets and then returning toward the default position (by virtue of the shape memory material; per claim 41).  
Response to Arguments
Applicant's arguments filed 4/1/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 1638006 teaches an orthodontic wire with similar interproximal loops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772